EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Reid on February 25, 2022.

The application has been amended as follows: 
Claims 9-12 and 14 have been cancelled.
In claim 18, line 1, “claim 8” has been deleted and - - claim 1- - inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument #2 was found persuasive. Although the prior art teaches three thermal treatment steps for achieving a desired crystallization phase in dental restoration, and natural step of cooling the dental restoration after the three thermal treatment steps, the prior art fails to fairly suggest a fourth thermal treatment step following the cooling step, wherein the glass ceramic does not change its crystallization phase after the fourth thermal treatment. The prior art of Vollmann discloses the claimed composition for a dental restoration, and teaches three thermal treatment steps for producing the desired crystallization phase in the dental restoration, as well as cooling of the dental restoration .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741